Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 65-66, 70, 72-77, 80, 82-85, 90-93 and 96-98 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search Osterhout et al. (US 20120075168 A1) does not teach nor suggest in detail the limitations: 

As to claim 65, the prior arts alone or in combination fail to disclose the claimed limitations such as, “instruct the two-dimensional imager to acquire a first image of light passing through the first optical path when the filter housing is in the first position; d) communicate, through the communications interface, motor step function instructions that instruct the motor to move the filter housing to a second position, after the first image is acquired, wherein the second position causes a second filter in the plurality of filters to selectively intercept the first optical path, the second filter is transparent to a second wavelength range and opaque to other wavelengths in at least the visible spectrum, and the first wavelength range is other than the second wavelength range; e) instruct the two-dimensional imager to acquire a second image of light passing through 
Osterhout et al. only teaches: FIG. 1, an illustrative embodiment of the augmented reality eyepiece 100 may be depicted. It will be understood that embodiments of the eyepiece 100 may not include all of the elements depicted in FIG. 1 while other embodiments may include additional or different elements. In embodiments, the optical elements…¶0123; The projector 200 may include an optical display 210, such as an LCoS display, and a number of components as shown. In embodiments, the projector 200 may be designed with a single panel LCoS display 210; however, a three panel display may be possible as well. In the single panel embodiment, the display 210 is illuminated with red, blue, and green…¶0126.
Claims 66, 70, 72-77, 80, 82-85, 90-93 and 96-98 are allowable due to their dependencies. 
The closest references, Osterhout et al. and Border et al. (US 2012/0235887 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886